Citation Nr: 0021937	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-23 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a clinical social worker from a Vet Center


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1966 to November 
1968, and from January 1991 to March 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1996 by the 
Department of Veterans Affairs (VA), Milwaukee, Wisconsin, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 30 percent rating for the veteran's post-
traumatic stress disorder.

The Board remanded the case in November 1999.  A hearing was 
held at the RO in January 2000 before a local hearing 
officer.  The case has now been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's post-traumatic stress disorder is 
productive of considerable occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of short-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1996 & 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
post-traumatic stress disorder.  He asserts that, although he 
works, he stays to himself because he cannot get along with 
others.  He says that he has panic attacks many times each 
week.  He reports having serious trouble understanding the 
things that his superior tells him.  He believes that he is 
usually depressed.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's recent medical 
treatment records.  The veteran has been afforded several 
disability evaluation examinations.  He has also been 
afforded a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  The 
veteran's DD 214 shows that his military occupational 
specialty was light weapons infantryman.  His awards and 
decorations included the Combat Infantryman Badge.  

The veteran submitted a claim for disability compensation for 
post-traumatic stress disorder in October 1994.  He was 
afforded a psychiatric examination by the VA in December 
1994.  Subsequently, in a rating decision of January 1995, 
the RO granted service connection for post-traumatic stress 
disorder, and assigned a 30 percent disability rating.

The veteran requested an increased rating for the post-
traumatic stress disorder in May 1996.  The RO denied that 
claim in a rating decision of August 1996, and the veteran 
perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional authority to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.  The Board notes that the RO also has 
considered the veteran's claim under both the old and the new 
criteria.  Accordingly, a remand for such consideration is 
not necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a noncompensable rating is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent disability rating is warranted where there is 
definite social and industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 09-93 (O.G.C. Prec. 9-
93 (Nov. 9, 1993)).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted when ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, or the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is warranted where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community, or where there are 
totally incapacitating psychoneurotic symptoms, or where the 
claimant is demonstrably unable to obtain or retain 
employment.  The Board notes that each of the three criteria 
for a 100 percent rating under Diagnostic Code 9411 is an 
independent basis for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that post-traumatic stress disorder 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  A 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been presented in connection with the 
current claim includes outpatient treatment records from a 
Vet Center and a VA psychiatric clinic.  For example, a Vet 
Center record dated in November 1998 shows that the veteran 
reported that he had been having sleep disturbances and had 
been getting angry easily.  He also reported that he had been 
taking care of his aunt, but that she did not trust him and 
wanted to move away.  A Vet Center record dated in February 
1999 shows that the veteran reported problems on the job and 
poor communications with family.  Many other records from the 
Vet Center contain similar information.  

A VA psychiatric outpatient note dated in March 1999 shows 
that the veteran reported an improved status.  He was more 
tolerant of interpersonal conflict, more happy, and less 
bothered by other drivers on the road.  On mental status 
examination, he had better eye contact and was smiling at 
times, sitting up in the chair rather than his usual more 
depressed posture.  His mood and affect were good.  The 
examiner noted that there was a pronounced difference.  A VA 
psychiatry outpatient note dated in June 1999 shows that the 
veteran said that the medication Nefazodone continued to be 
partly effective in controlling anger, hypervigilance, etc., 
associated with his PTSD.  He expressed much anger with the 
VA disability compensation process and felt that because he 
was working and supporting a family the compensation 
reviewers failed to appreciate his emotional pain.  The 
examiner noted that in the course of his treatment the 
veteran had consistently expressed fairly severe emotional 
symptoms of PTSD which appeared to trouble him on a daily 
basis.  He noted that the veteran's relatively high level of 
functioning may conceal the depth of his Vietnam related 
emotional struggles.  The assessment was PTSD, partially 
controlled with meds and vet center therapy.  A VA 
psychiatric treatment record dated in September 1999 shows 
that the veteran reported an improved mood.  He said that his 
family situation was less stressful.  On mental status 
examination, his mood was neutral and his affect was much 
less angry, anxious and frustrated.  A VA psychiatric 
progress note dated in December 1999 shows that the veteran 
reported worsened stress.  He said that an aunt had been 
found to be competent and wanted to live by herself.  He said 
that he was very frustrated by this.  On mental status 
examination, he was more anxious and had an angry affect.  
The assessment was PTSD, exacerbated with recent stressors.  

The veteran has presented a warning notice dated in April 
1996 which was given to him by his employer.  The description 
of his offense reflects that he raised his voice at a 
supervisor, told the supervisor to get out of his face, and 
then refused to talk to the supervisor.  It was noted that 
the warning would be retained in his personnel file for 6 
months, and that a repeat of that type of behavior might 
result in more severe discipline.  

The veteran has presented letters dated in July 1996, 
September 1997, May 1998, and August 1998 from a clinical 
social worker who is the director of a Vet Center.  For 
example, in the August 1998 letter, the clinical social 
worker stated that the veteran continued to have a great deal 
of trouble with his traumas from the Vietnam war.  He stated 
that in his professional opinion, the veteran was able to 
mask the symptoms of his PTSD from others for many years.  He 
worked as a messenger and drove a truck by himself which 
allowed him to escape from being around co-workers and 
supervisors.  He tended to spend a great deal of time alone, 
and avoided conversations with his family.  He had reported 
on several occasions that he did not have friends or a social 
life.  Even with all the freedom away from the main office, 
he still had several problems at work and had been counseled 
by his supervisor on his behavior and attitude.  His 
employment reportedly was in jeopardy.  The social worker 
gave his opinion that symptoms which the veteran had that 
were clearly in the 70 percent range included problems with 
judgment and day to day thinking; consistent problems with 
co-workers and supervisors due to inability to get along with 
anyone from work; constantly being panicky; and poor impulse 
control.  The other letters from the clinical social worker 
contain similar information.


A letter dated in June 1999 from a VA psychiatrist contains 
the following information:

[The veteran] has been attending [a] 
psychiatry clinic under my care since 
August of 1996.  He has asked me to write 
a letter on his behalf regarding Post-
Traumatic Stress Disorder (PTSD) and his 
service-connection appeal.

In the past two years and ten months, 
[the veteran] has consistently reported 
PTSD symptoms.  These include intrusive 
memories of Vietnam, environmental cues 
which trigger memories, social isolation, 
inability to tolerate stress, paranoia, 
anxiety, nightmares, poor sleep, and 
irritability.  It is my opinion that he 
is indeed suffering from PTSD.  

[The veteran] is a soft-spoken man and 
the above symptoms may not be apparent 
during an initial interview with him.  

It is my concern that his gentle demeanor 
and his history of relatively high 
functioning in his family and 
occupational roles may be concealing the 
severity of his PTSD symptoms, and may in 
this way, interfere with an appropriate 
service-connection rating being made.  

The veteran testified regarding the severity of his post-
traumatic stress disorder during a hearing held in January 
2000.  He testified that he led an isolated lifestyle and had 
little interest in socializing.  He said that he had been a 
more easy going person prior to Vietnam.  He said that he 
tried to keep busy in order to keep his mind off Vietnam.  He 
said that when he thought about Vietnam he got angry and 
depressed.  He said that he thought of Vietnam 16 to 18 times 
a day.  He estimated that this amounted to more than four 
hours a day thinking about his Vietnam experiences.  He said 
that he had been married three times, and that he believed 
that his post-traumatic stress disorder had played a role in 
the ending of the previous marriages.  He said that he had 
problems sleeping, and with nightmares which prevented him 
from getting a restful night of sleep.  He said that he took 
sleeping pills and antidepressants.  He reported having 
feelings of guilt regarding Vietnam every day.  He said that 
he avoided things that reminded him of the war, such as 
combat movies.  He also reported that he avoided crowded 
places such as a shopping mall.  He reported having problems 
with his employer due to losing his temper.  He said that he 
got along with coworkers as long as they stayed out of his 
way.  He said that he had a confrontation in the past with 
coworkers in the garage.  The veteran's clinical social 
worker from the Vet Center also testified.  His testimony was 
to the effect that he had been seeing the veteran since 1994, 
and tried to see him twice a week; once in a group and once 
individually.  He said that the veteran was easily agitated 
and had a real explosive attitude.  He also said that the 
veteran had a tremendous amount of anger, and that this 
undoubtedly held him back in the occupational world.  

The Board notes that the veteran was afforded psychiatric 
evaluation examinations in July 1996, September 1997, 
November 1998 and February 2000.  The reports all contain 
similar information.  The report of a mental examination 
conducted by the VA in February 2000 shows that the veteran 
stated that nothing had changed since his last evaluation, 
and he expressed frustration at having to go through another 
examination.  He reported that he continued to have problems 
with his sleep.  He said that he went to bed between 12:30 
and 1:00 o'clock, and got up around 6:00 in the morning.  He 
said that he had daily nightmares and nightsweats.  He 
reported that the content of his nightmares was always 
military in nature, and generally involved his own 
experiences.  The veteran said that he was depressed every 
day, and that he sometimes had crying spells.  He said that 
he often had suicidal ideation, but that he had no plans.  He 
reported having a strong startle reaction to sudden and 
unexpected loud noises.  He also reported having difficulty 
with controlling his temper and anger, and stated that he had 
non physical confrontations.  He reported that he avoided 
crowds because he could not handle them.  He stated that he 
preferred to be alone.  He also reported experiencing daily 
flashbacks.  He denied having any alcohol or drug problems.  

The February 2000 VA examination report further shows that 
the veteran stated that he had been married on three 
occasions, with the third beginning in 1996.  He stated that 
he had children from his first marriage.  He felt that his 
current marriage relationship was shaky, but he added that he 
did not believe that this was due to his condition.  He said 
that he had not had any inpatient hospitalizations since his 
most recent evaluation which had occurred in November 1998.  
He continued to have one on one counseling every one or two 
weeks.  He said that he felt that the counseling was pretty 
good.  He also continued to go to a group session once a 
week, which he described as just talking.  The veteran also 
saw a psychiatrist once a month for his psychotropic 
medication.  The veteran could not recall the name of the 
medication, but the examiner noted that the veteran's chart 
indicated that he was taking Nefazodone 200 mg bid.  
Regarding his employment history, the veteran stated that he 
was a driver for a city government, and had been so for the 
past 17 years.  He stated that "It's a job."  He said that 
he would continue in that area because he did not have a 
choice.  The examiner noted that in a previous report the 
veteran had indicated that he held this job in part because 
it demanded very little interaction with others.  The veteran 
reported that he graduated from high school in 1966, and had 
no formal education since that time.  

The veteran said that on a typical day he worked from 7:15 to 
4:30, after which he watched television.  He said that he was 
not interested in music and did not go out for movies or 
dinner.  He said that sometimes during the summer he did yard 
work around the house.  On mental status examination, the 
veteran wore casual clothing and was neatly dressed with good 
grooming.  He exhibited much movement while sitting in the 
chair, with constant changing of position.  He appeared to be 
uncomfortable.  He also appeared to be easily frustrated and 
angry.  He had difficulty in establishing and maintaining eye 
contact.  He appeared angry, depressed and highly irritable.  
He demonstrated no organized delusional system, but appeared 
suspicious of others motives.  No hallucinations, 
schizophrenic trends, ideas of grandiosity, compulsions or 
obsessive thoughts were noted.  No current suicidal or 
homicidal plan or history was noted.  No hypochondriacal 
traits or phobias were noted.  Sensorium revealed that the 
veteran was alert and oriented in three spheres.  He 
demonstrated some difficulty with memory retention while 
remote memory was preserved.  The examiner concluded that 
this was likely due to preoccupation rather than on the basis 
of a true memory deficit.  The veteran recalled three of 
three objects after three minutes, but when asked to do it 
again three minutes later he said that he could not do it.  
He made an error when asked to spell "world" backwards.  
When asked to do calculations, he said that he could not do 
it.  The veteran's general knowledge and abstract thinking 
were rather concrete.  The veteran's intelligence was 
estimated to fall within the average range.  The veteran's 
insight and judgment were only fair.  The veteran was thought 
to be generally reliable.  

The diagnosis was post-traumatic stress disorder, chronic.  
The veteran was described as being competent for VA benefits 
purposes.  The examiner noted that the veteran appeared to 
have symptoms sufficient to describe the condition as post-
traumatic stress disorder.  The examiner noted that, in spite 
of the veteran's treatment, it still appeared to be a 
significant concern for him.  The examiner assigned a current 
global assessment of functioning score (GAF) of 55.  The 
Board notes that the VA examination reports from September 
1997 and November 1998 also show GAF scores of 55.  A VA 
examiner in July 1996 assigned a GAF score of 60.  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational , or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  

Based on the foregoing evidence, the Board finds that the 
post-traumatic stress disorder is productive of considerable 
social and industrial impairment.  This finding is supported 
by the history and description of the veteran's 
symptomatology which is described in the examination reports, 
the treatment records and the letters from the clinical 
social worker at the Vet Center.  The Board also finds that 
the post-traumatic stress disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impairment of short-
term memory; impaired judgment; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Such manifestations 
are clearly reflected in the medical evidence as well as the 
testimony which has been presented.  Based on the foregoing, 
the Board concludes that the criteria for a 50 percent 
disability rating for post-traumatic stress disorder are met 
under either the old or the revised rating criteria.

The Board further finds, however, that severe impairment of 
social and industrial ability has not been demonstrated.  In 
this regard, the Board notes that the VA psychiatric 
examiners have consistently characterized the severity of the 
disorder as being moderate in degree rather than as being 
severe.  In reaching this conclusion, the Board has 
considered the letters from the clinical social worker at the 
Vet Center which are to the effect that the veteran has 
severe symptoms.  The Board finds, however, that the opinion 
of the clinical social worker is outweighed by the opinions 
by four different VA examiners.  Furthermore, although the 
evidence reflects that the veteran has impaired impulse 
control, the evidence does not reflect that there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Although 
some of these symptoms (such as inability to establish and 
maintain effective relationships) were described in the 
letters by the clinical worker at the Vet Center, most of the 
manifestations are not noted in the medical treatment 
records, the VA examination reports or the veteran's own 
testimony.  While there is difficulty with establishing and 
maintaining relationships (which is consistent with a 50 
percent rating) there is not an inability to establish 
relationships (as is contemplated for a 70 percent rating).  
In this regard, the Board notes that the veteran is married.  
The Board also notes that although he has had some difficulty 
in getting along with others at work, he nevertheless has 
managed to maintain the same employment for many years.  
Thus, the overall impairment most nearly approximates the 
criteria for a 50 percent rating rather than a 70 percent 
rating.  Accordingly, the Board concludes that the criteria 
for a 70 percent rating are not met under either the old or 
the new rating criteria.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
Frequent hospitalizations and/or marked interference with 
employment has not been shown.  The Board does not find that 
the veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996). 





ORDER

A 50 percent disability rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


